ALLOWANCE
Election/Restrictions
The restriction requirement between Species I-X, as set forth in the Office action mailed on 02/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims directed to non-elected Species are no longer withdrawn from consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Enrique Mora on 04/26/2022.
Amend claims as follows:
1. 	(Currently amended) A pilot burner assembly for a combustion volume of a gas turbine engine, the pilot burner assembly comprising: 
a pilot burner having a generally cylindrical body disposed about a longitudinal axis of the pilot burner and comprising a burner face disposed to face the combustion volume, the burner face having a plurality of pilot-fuel injection holes adapted to provide a pilot-fuel to the combustion volume for combustion; 
a first fuel supply line being a pilot-fuel supply line fluidly connected to the plurality of the pilot-fuel injection holes and adapted to provide the pilot-fuel to the plurality of the pilot-fuel injection holes; 
a pilot-air supply line adapted to provide a pilot-air to the pilot burner and wherein the pilot-air is supplied to the combustion volume through the burner face; and
a premixing chamber, wherein the premixing chamber is fluidly connected to the pilot- fuel supply line to receive the pilot-fuel, and is further fluidly connected to the pilot-air supply line to receive the pilot-air, wherein the premixing chamber is arranged to form a pilot mixture of pilot-fuel/pilot-air premix within the premixing chamber before the pilot mixture is supplied to the combustion volume and wherein the premixing chamber has an outlet fluidly connected to the plurality of the pilot-fuel injection holes to provide the pilot-fuel/pilot-air premix to the combustion volume for combustion, 
a second fuel supply line to supply a main-fuel to a main swirler to generate a main mixture of main-fuel/main-air arranged to enter the combustion volume through the swirler, wherein the pilot mixture of pilot-fuel/pilot-air formed within the premixing chamber is formed separate from the main mixture of main-fuel/main-air generated by the swirler, 
wherein the outlet of the premixing chamber is defined by a conduit extending between the premixing chamber and the burner face, 
wherein the premixing chamber is in the body of the pilot burner, and wherein the pilot mixture of the pilot-fuel/pilot-air premix is conveyed by way of the conduit to be ejected from the plurality of pilot-fuel injection holes in the burner face into the Attorney Docket No.: 2016P20354WOUScombustion volume, wherein the pilot mixture of the pilot-fuel/pilot-air premix being ejected from the plurality of pilot-fuel injection  holes is arranged to mix with the main mixture of main-fuel/main-air entering through the main swirler to form a combined mixture of the pilot mixture and the main mixture in the combustion volume.  
2. 	(Currently Amended) The pilot burner assembly according to claim 1, wherein the pilot-air supply line is fluidly connected to the pilot-fuel supply line for providing the pilot-air into the pilot-fuel supply line to form a pilot-fuel/pilot-air premix within the pilot-fuel supply line, and wherein the plurality of the pilot-fuel injection holes are adapted to provide the pilot-fuel/pilot-air premix to the combustion volume for combustion.  
6. 	(Currently Amended) The pilot burner assembly according to claim 5, wherein the plurality of the pilot-fuel injection holes are arranged on the burner face circumferentially around a longitudinal axis of the pilot burner, and wherein the plurality of the pilot-air injection holes are arranged circumferentially around the longitudinal axis.  
7. 	(Currently Amended) The pilot burner assembly according to claim 6, wherein the plurality of the pilot-fuel injection holes and the plurality of the pilot-air injection holes are congruently arranged around the longitudinal axis and wherein the plurality of the pilot-fuel injection holes and the plurality of the pilot-air injection holes are alternately placed on the burner face.  
8. 	(Currently Amended) The pilot burner assembly according to claim 5, wherein a size of the plurality of the pilot-air injection holes is smaller than a size of the plurality of the pilot-fuel injection holes.  
9. 	(Currently Amended) The pilot burner assembly according to claim 6, wherein the pilot burner assembly comprises a lip overhanging axially above an annular region of the burner face such that an annular pocket is formed axially between the burner face and the lip, wherein the annular region of the burner face is positioned radially outward with respect to the longitudinal axis and wherein the pilot-fuel injection holes and the plurality of the pilot-air injection holes are positioned within the annular region of the burner face.  
10. 	(Currently Amended) The pilot burner assembly according to claim 9, further comprising:
a radial swirler adapted to generate a swirling mix of a main-fuel and air entering the combustion volume through the main swirler, the radial swirler comprising: 
an annular base plate having a radially inner edge; and 
a plurality of swirler vanes disposed on the annular base plate arranged circumferentially spaced apart and extending radially around the longitudinal axis of the pilot burner, wherein the swirler vanes include radially inner thin ends and wherein the radially inner thin ends are set back from the radially inner edge of the annular base plate thereby to define an annular ledge on the annular base plate immediately radially outward of the radially inner edge of the annular base plate; and 
wherein the lip is formed of the annular ledge of the annular base plate.  
15. 	(Cancelled) 
Allowable Subject Matter
Claims 1, 2 and 5-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741